ON OBJECTIONS TO THE MAGISTRATE'S DECISION IN MANDAMUS                           MEMORANDUM DECISION
Relator, Lloyd M. Davenport, has filed an original action requesting that this court issue a writ of mandamus ordering respondent, Industrial Commission of Ohio, to vacate its order which denied his application for permanent total disability compensation and to issue a new order which finds that he is entitled to said benefits.
This matter was referred to a magistrate of this court, pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals.  The magistrate decided the requested writ of mandamus should be denied.  Relator has filed objections to the magistrate's decision.
In his objections, relator essentially repeats the arguments that were advanced to, and rejected by, the magistrate. Upon a review of the magistrate's decision and an independent review of the file, this court adopts the magistrate's decision as its own.  Therefore, relator's objections to the magistrate's decision are overruled, and the requested writ of mandamus is denied.
Objections overruled; Writ of mandamus denied.
BOWMAN, J., and LAZARUS, P.J., concur.